PER CURIAM.
Charles J. Rempe, as assignee of Louis L. Robbins, appeals a judgment for Financial Indemnity Company.
Louis L. Robbins left an automobile unattended with the motor running. Charles J. Rempe was injured in an attempt to prevent an accident when the car moved out into an intersection. The case came on for trial which resulted in a jury verdict of $13,250 for Rempe. Robbins carried public liability insurance with Financial Indemnity which paid the judgment to the extent of the limit of its liability, $10,000.
Robbins then sued Financial in the Court of Record for Broward County for the remainder due on the judgment. The court directed a verdict for the defendant, Financial Indemnity, on the grounds that Robbins had failed to produce evidence of bad faith on the part of Financial Indemnity. See Auto Mutual Indemnity Co. v. Shaw, 1938, 134 Fla. 815, 184 So. 852; American Fire & Casualty Co. v. Davis, Fla.App.1962, 146 So.2d 615.
The court has carefully considered the record on appeal, the briefs and argument of counsel for the parties. From such consideration we find no reversible error.
Affirmed.
ANDREWS, Acting C. J., CROSS, J., and McLANE, RALPH M., Associate Judge, concur.